                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  CAPITALPLUS EQUITY, LLC,                            )
                                                      )
                 Plaintiff/Counter-Defendant,         )
                                                      )
  v.                                                  )       No. 3:18-CV-10-CEA-HBG
                                                      )
  THE ESPINOSA GROUP, INC., JUAN                      )
  ESPINOSA, CAROL ESPINOSA, MICHAEL                   )
  ESPINOSA, and JAMIJU, LLC,                          )
                                                      )
                                                      )
                 Defendants/Counter-Plaintiffs.       )

                                                ORDER

         This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

  and Standing Order 13-02.

         The parties appeared before the Court via telephone on March 30, 2021, for an informal

  discovery dispute conference.     Attorney W. Morris Kizer appeared on behalf of Plaintiff.

  Attorneys Arthur Knight, Chris Mazaway, and Richard Mazaway appeared on behalf of

  Defendants. Specifically, Plaintiff stated that it served Defendants with its Second Requests for

  Production of Documents on February 16, 2021, and its First Set of Interrogatories (collectively,

  “Discovery Requests”) on February 18, 2021. Plaintiff stated that Defendants’ responses were due

  on March 18 and 20, respectively. Plaintiff did not receive Defendants’ responses to the Discovery

  Requests, and Plaintiffs’ attempts to communicate with Defendants about the status of their

  responses were not successful.

         In addition, Plaintiff stated that it served its Third Request for Production of Documents

  on March 18, 2021, requesting “all financial statements” of The Espinosa Group, Inc., after




Case 3:18-cv-00010-CEA-HBG Document 177 Filed 03/31/21 Page 1 of 2 PageID #: 1968
  learning that it did not file any income tax returns after 2015. Plaintiff requested [Doc. 175] that

  Defendants respond to its Third Request for Production of Documents on or before April 3, 2021,

  which is the date that Defendants’ supplemental production is required pursuant to the Court’s

  Order [Doc. 172]. During the telephone conference, Defendants stated that they needed additional

  time to respond to the above discovery requests because they have encountered health issues.

         Accordingly, the Court ORDERS Defendants to respond to the Discovery Requests on or

  before April 9, 2021. In addition, the Court GRANTS IN PART AND DENIES IN PART

  Plaintiff’s Motion to Shorten Time for the Defendants’ Response to Plaintiff’s Third Request for

  Production of Documents [Doc. 175]. The Court ORDERS Defendants to respond to the Third

  Request for Production of Documents on or before April 15, 2021. The Court ADMONISHES

  Defendants that the failure to timely respond to the above discovery requests may warrant

  sanctions. See Fed. R. Civ. P. 37(b)(2)(A)(i)-(vii).

         IT IS SO ORDERED.

                                                ENTER:


                                                United States Magistrate Judge




                                                   2

Case 3:18-cv-00010-CEA-HBG Document 177 Filed 03/31/21 Page 2 of 2 PageID #: 1969
